DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The disclosure is objected to because of the following informalities:

Paragraph 044 – line 1, “wall (3)” should be –wall (4)--.
  
Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it Dependent claim 26 contains an identical limitation to that previously recited in the base claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO ‘239 (cited by applicant on the IDS of 6/27/19).
‘239 teaches an inflatable box (e.g. 400, figure 6+) which could be used for transport including a base (bottom wall of container 400, figure 6), a rear wall connected to said base along a folding edge and forming a single-piece drop stitch component with said base, and first and second side walls (e.g. 402+) 
Claim 10, the base, rear and said side walls are made of drop stitch material including an outer drop stitch wall and an inner drop stitch wall – e.g. see drop wall construction depicted in figure 1A.  Additionally, partial surfaces of said inner drop stitch wall of said rear wall and said side walls respectively are arranged on both sides of a fold (e.g. exemplary fold 19 in representative figure 2B) and are configured to come to rest on top of each other to form adhesive surfaces that are adhesively bonded together as broadly claimed – note seal construction shown in figure 2B etc.  
Claim 12 (New): The inflatable transport box according to claim 11, wherein said folding edges are configured to define a gap through which air flows, said gap being at an angle next to said adhesive surfaces, respectively.  
Claim 13 (New): The inflatable transport box according to claim 10, wherein each of said side walls defines a window.  
Claim 14 (New): The inflatable transport box according to claim 13 further comprising at least one transverse rod arranged in said window of each of said side walls.  
Claim 15 (New): The inflatable transport box according to claim 10, wherein said rear wall defines a rear wall window including a transverse rod arranged in said rear wall window.  
Claim 16 (New): The inflatable transport box according to claim 10 further comprising a top wall configured to be rolled up, said top wall being mounted to an upper edge of said rear wall.  
Claim 17 (New): The inflatable transport box according to claim 16, wherein said top wall is connectable to an upper edge of said side walls by a zipper, respectively, configured to allow said top wall to be opened or closed.  

Claim 19 (New): The inflatable transport box according to claim 10, wherein said each of said side walls are configured to collapse.  
Claim 20 (New): The inflatable transport box according to claim 10, wherein said side walls are respectively connected to said base along a folding edge and that said side walls are foldable along diagonal folding lines after air has been released.  
Claim 21 (New): The inflatable transport box according to claim 20, wherein said diagonal folding lines are configured to allow said side walls to fold inwardly toward said base, and said rear wall is configured to fold forward to rest on said folded side walls.  
Claim 22 (New): The inflatable transport box according to claim 21, wherein each of said folding lines extend from a corner defined by where said base, said rear wall and said side walls meet, to a front edge of said side walls, respectively.  
Claim 23 (New): The inflatable transport box according to claim 22, wherein each of said side walls defines a window located between an upper edge of said side walls and said folding lines, respectively.  
Claim 24 (New): The inflatable transport box according to claim 10, wherein said transport box is included with an article selected from the group consisting of an animal crate configured to accommodate one or more animals therein, a bicycle trailer configured to accommodate and transport of at least one child, and a pallet configured to receive a transport material.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over WO ‘239 (cited by applicant on the IDS of 6/27/19).
Regarding claim 24,‘239 teaches all of the claimed features as discussed above with regard to 10 but fails to specifically teach use with one of the listed articles.
The device of ‘239 is capable of use with at least one of the recited articles (e.g. a small tray pallet of drink cans) and in this case specific recitation of the handled object would not define a patentably distinct departure from the techings of ‘239.


Claim 26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.

Claims 11-15 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 25 and 27-29 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morris and Stephens are representative examples of inflatable load carriers known in the art.  Hovsepian and Brun are representative examples of open-topped vehicle animal carriers known in the art.  Finally, Maresh et al. teach a collapsible containment system.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.









/STEPHEN T GORDON/Primary Examiner, Art Unit 3612